 

[ifbfletterhead.jpg]
April 25, 2011
 
 
James E. Hohmann
Chief Executive Officer
FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, IA 50266
 
Re: Forbearance Agreement/Dividend Reduction
 
Dear Jim:
 
You will recall that we executed a Forbearance Agreement effective until March
31, 2011 in regard to the royalty agreement between the Iowa Farm Bureau
Federation (“IFBF”) and the insurance companies that are managed by FBL using
the Farm Bureau name, Farm Bureau Property & Casualty Insurance Company and Farm
Bureau Life Insurance Company (hereinafter “Insurance Companies”). Paragraph
9(d) of the royalty agreement states that a reduction in the quarterly dividend
by FBL below $.10 per quarter creates a power of termination of the agreement on
the part of IFBF.
 
Upon your request, and after reviewing the current situation, IFBF is willing to
extend the term of the Forbearance Agreement and thereby continue to forego
IFBF's right of termination through December 31, 2011. This continued
forbearance is conditioned upon:
 
1.    No reduction in the quarterly dividend below $0.0625 per share for the
first, second, and third quarters of 2011; and
2.    An acknowledgment on behalf of the Insurance Companies that IFBF is
waiving no rights or claims under the royalty agreement by this continued
forbearance (except as to previously paid dividends).
 
If you wish to accept the terms of this offer of continued forbearance on behalf
of the Insurance Companies, please acknowledge the same by signing below.
 
Sincerely yours,
 
/s/ Craig Lang
 
Craig Lang
President, Iowa Farm Bureau Federation
 
Acceptance:
 
The undersigned, as CEO of FBL Financial Group, Inc., Farm Bureau Life Insurance
Company and Farm Bureau Property & Casualty Insurance Company, does acknowledge
agreement to the terms of the forbearance set forth above.
 
/s/ James E. Hohmann
____________________________________
James E. Hohmann, CEO

5400 University Avenue, West Des Moines, IA 50266-5997 / (515)225-5400